Cimetrix Announces Second Quarter 2011 Financial Results Revenues Increase 53% Year-over-Year and 11% from Prior Quarter SALT LAKE CITY, UT — August 11, 2011 — Cimetrix, Incorporated (OTCQB & OTCBB: CMXX) (www.cimetrix.com), a leading provider of factory automation and equipment control software solutions for the global semiconductor, photovoltaic, light emitting diode, and other electronics industries, today reported financial results for its second quarter and six months ended June 30, 2011 as follows: Second Quarter 2011 Financial Results Highlights: · Total revenues increased 53% year-over-year to $2,269,000 from $1,484,000 · Compared to the first quarter of 2011, total revenues increased 11% o Software revenues increased slightly to $1,698,000 from $1,670,000 o Professional services revenues increased 49% to $571,000 from $383,000 · R&D investments increased to $443,000 from $277,000 in the first quarter of 2011 · Net income for the second quarter was $225,000, marking the eighth consecutive quarter of profitability Six Month 2011 Financial Results Highlights: · Total revenues increased 67% year-over-year to $4,322,000 from $2,583,000 · Total software revenues increased 51% to $3,368,000 from $2,237,000 · Professional services revenues increased 176% to $954,000 from $346,000 · Net income was $515,000, compared to net income of $636,000 in the first six months of 2010 Management’s Comments “We are pleased to report another solid quarter of performance,” stated Bob Reback, Cimetrix president and CEO. “Revenue from software and professional services increased year-over-year, reflecting the successful implementation of our growth strategy.Cimetrix continues to benefit from being the software engineering firm of choice for an increasing number of the world’s leading equipment makers. “With respect to the Company’s outlook, feedback from customers indicates similar findings from the industry for a brief buying pause after record spending levels late last year through the first half of this year. This pause will reduce software license fees in the short term, although we continue to expect robust activity for our services business, particularly for our industry-leading CIMControlFramework™ tool control platform as we focus on customer-centric project development and next generation technologies. “Our longer term outlook remains intact and very encouraging.Our business model enabling equipment makers to lower costs, deliver machines with best-in-class software and reduce their time-to-market is needed by the industry as new technologies to meet consumer demand are introduced to the market. We remain committed to investing in our software engineering capabilities and related growth initiatives, and we expect to report another year of solid revenue growth and profitability for 2011." Second Quarter 2011 Customer and Product Development Highlights: · New Design Wins. Cimetrix received two design wins for connectivity products. One is with a major laser manufacturer and the other is with a supplier of coating application systems. Increased Capacity for Professional Services. Cimetrix held its first tool control “boot camp” to service increased global demand. This intensive four-week training program focused on Cimetrix CIMControlFramework tool control products and Agile design methodology for customers, Cimetrix employees, and Cimetrix service partners. 1 · Major new release for CIMControlFramework. CIMControlFramework 3.3 includes tighter integration with Cimetrix connectivity solutions, faster data analysis, and a resizable graphical user interface (GUI) that provides greater compliance with the SEMI E95 standard. · Major new release for CIM300. A new release of the CIM300 software toolkit used to implement the GEM 300 standards now includes the E148 time synchronization and E157 module process tracking functionality.The new features allow Cimetrix to support the requirements of two semiconductor foundries, along with the latest SEMI standards revisions for GEM 300. · SYSTEMA partnership and PV Workshop at InterSolar in Europe. SYSTEMA GmbH and Cimetrix held a joint workshop that focused on how equipment developers and solar cell manufacturers can establish host network interfaces using the PV2 (PVECI) connectivity standard.This interface, based upon the Semiconductor Equipment and Materials International SECS/GEM standard, enables the photovoltaic industry to adopt sophisticated quality assurance, traceability, and advanced process control strategies, supporting the industry’s focus on reducing the cost per kilowatt of power. About Cimetrix Incorporated Cimetrix (OTCQB & OTCBB: CMXX) designs, develops, markets, and supports factory automation and equipment control software for the global semiconductor, photovoltaic, light emitting diode, and other electronics industries. A leading participant in Semiconductor Equipment and Materials International standards development, Cimetrix’s connectivity software allows for quick implementation of the SECS/GEM, GEM300 and EDA standards. The Company’s products can be found on virtually every tool type in nearly every semiconductor 300mm factory worldwide.The added-value of Cimetrix’s passionate support and professional services creates the industry’s only complete software solution.Key products include: § CIMControlFramework™ § CIMConnect™ § CIM300™ § CIMPortal™ Cimetrix is an active member of Semiconductor Equipment and Materials International (SEMI), including the SEMI PV Group, and participates in various International SEMATECH Manufacturing Initiative (ISMI) programs. For more information, please visit www.cimetrix.com. Safe Harbor Statement: The matters discussed in this news release include forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Statements about the Company’s prospects for future growth and results of operations are forward-looking statements. The comments made by the Company's senior management in regards to future revenue and results are based on current expectations and involve risks and uncertainties that may adversely affect expected results including but not limited to continuing recovery of the economic markets into which the Company sells products, increased capital expenditures by semiconductor chip manufacturers, market acceptance of the Company’s products, the timing and degree of adoption of Interface A by the semiconductor industry, the ability of the Company to control its costs associated with providing products and services, the mix between products and services (which generally have higher associated costs of revenue) provided by the Company, the competitive position of the Company and its products, which include CODE, CIMConnect, CIM300 and CIMPortal product families, the economic climate in the markets in which the Company’s products are sold, technological improvements, and other risks discussed more fully in filings by the Company with the Securities and Exchange Commission.Many of these factors are beyond the control of the Company.Reference is made to the Company's most recent filing on Form 10-K, which further details such risk factors. # # # Company Contact Rob Schreck Cimetrix, Incorporated Phone: (801) 256-6500 Fax: (801) 256-6510 rob.schreck@cimetrix.com Investor Contact Jordan Darrow Darrow Associates, Inc. Phone: (631) 367-1866 jdarrow@darrowir.com 2 CIMETRIX INCORPORATED AND SUBSIDIARIES Consolidated Condensed Balance Sheets June 30, 2011 December 31, ASSETS (Unaudited) Current assets: Cash $ $ Accounts receivable, net Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Other assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Current portion of notes payable and capital lease obligations - Total current liabilities Long-term liabilities: Notes payable - related parties, net Long-term portion of notes payable Total long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Common stock; $.0001 par value, 100,000,000 shares authorized, 45,068,256 and 44,842,767 shares issued, respectively Additional paid-in capital Treasury stock, 25,000 shares at cost ) ) Accumulated deficit ) ) Total stockholders’ equity $ $ 3 CIMETRIX INCORPORATED AND SUBSIDIARIES Consolidated Condensed Statements of Operations (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenues: New software licenses $ Software license updates and product support Total software revenues Professional services Total revenues Operating costs and expenses: Cost of revenues Sales and marketing Research and development General and administrative Depreciation and amortization Total operating costs and expenses Income from operations Other income (expenses): Interest income - - Interest expense ) Total other expenses, net ) Income before income taxes Provision for income taxes - Net income $ Net Income per common share: Basic $ Diluted $ Weighted average number of shares outstanding: Basic Diluted 4
